IN THE SUPREME COURT OF THE STATE OF DELAWARE
MARIO MARENO,                          §
                                       §      No. 82, 2020
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §
STATE OF DELAWARE,                     §      Cr. ID Nos. 1605012000,
                                       §                  1606022078
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: August 5, 2020
                          Decided:   August 17, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.
                                      ORDER

      This 17th day of August 2020, after careful consideration of the parties’ briefs

and the record on appeal, we find it evident that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its January 27,

2020 memorandum opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice